MATHEWS, Circuit Judge
(dissenting).
Respondent disallowed the depletion deduction claimed by petitioner because, as stated by respondent, the claim was “based upon an amended return” instead of an original return. On that ground and no other, respondent defended and sought to justify his action. He did not, before the Board of Tax Appeals or in this court, claim or suggest that the amended return was not timely. His sole contention, before the Board and here, was that the amended return was not a “first return”, within the meaning of § 114 (b) (4) of the Revenue Act of 1934, 48 Stat. 710, 26 U.S.C.A. Int. Rev.Acts, § 114 (b) (4), and that, therefore, the claimed deduction could not be allowed. This contention which the Board upheld, should be rejected. Haggar Co. v. Helvering, 60 S.Ct. 337, 84 L.Ed. -, decided January 2, 1940;1 C. H. Mead Coal Co. v. Commissioner, 4 Cir., 106 F.2d 388, 390. Since respondent has raised no question as to the timeliness of the amended return, this court cannot, with propriety, consider or decide any such question.
The decision should be reversed.

 Reversing Haggar Co. v. Commissioner, 5 Cir., 104 F.2d 24, relied on by respondent.